DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a shortest pitch” in lines 9 and 11. It is unclear if the two references to “a shortest pitch” are the same shortest pitch or what they are the shortest pitch in relation to.  For purpose of the art rejection below “a shortest pitch” of line 9 will be interpreted as “a shortest pitch of the columnar parts which has been specified for the device” while “a shortest pitch” of line 11 will be interpreted as “a shortest pitch of recessed parts which has been specified for the device.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0266611 (Nagawa) in view of WO 2010/087231 (Imada, submitted by the applicant 10/28/2020).
For claim 1, Nagawa teaches a light emitting device (fig. 11) comprising: 
a substrate (fig. 11, 10, [0048], [0114]); and 
a laminated structure provided to the substrate (fig. 11, 20, [0050]), and including a plurality of columnar parts (fig. 11, 30, [0117]), wherein 
the columnar part includes a first semiconductor layer (fig. 11, 24, [0057], n-type), 
a second semiconductor layer having different conductivity type from the first semiconductor layer (fig. 11, 28a, [0062], p-type), and a
 light emitting layer disposed between the first semiconductor layer and the second semiconductor layer (fig. 11, 26, [0058], [0121]), 
the laminated structure includes a third semiconductor layer which is connected to an opposite side to the substrate of the second semiconductor layer, and has same conductivity type as the second semiconductor layer (fig. 11, 28b, [0117]), 
the second semiconductor layer is disposed between the light emitting layer and the third semiconductor layer (fig. 11, 28a between 26 and 28b), 
the third semiconductor layer is provided with a recessed part (fig. 11, 40, [0116])
an opening of the recessed part is provided to a surface at an opposite side to the substrate side of the third semiconductor layer (fig. 11, top of 40, see also fig. 16 top of 40).
Nagawa does not explicitly teach a diametrical size in a bottom of the recessed part is smaller than a diametrical size in the opening of the 35recessed part. Nagawa also does not teach the absolute verticality of the side walls of the recessed part is critical. However, Imada teaches recessed holes with a small diameter may be formed with etching where a bottom diameter is smaller than a diametrical size in the opening of the 35recessed part ([0061]) in order to provide a device which is easily manufactured  with a high yield and at a low cost ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective date filing date of the claimed invention to use the etching method and recessed holes with a bottom of the recessed part is smaller than a diametrical size in the opening of the 35recessed part taught by Imada as a simple substitution for the etching and recessed holes of Nagawa which does not explicitly address the verticality of the side walls as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative means to form holes within a semiconductor material  with the advantage that it provides a device which is easily manufactured  with a high yield and at a low cost.  See MPEP 2143 I.B.
	For claim 2, Nagawa teaches an electrode is disposed at an opposite side to the substrate side of the laminated structure (fig. 17, 52a or fig. 18, 52b).
For claim 3, Nagawa teaches a through hole penetrating the electrode is disposed at a position of the electrode overlapping the recessed part when viewed from a stacking direction of the laminated structure (fig. 17, through holes between 52a).
For claim 4, Nagawa teaches 
a plurality of the recessed parts is provided (fig. 11, 40), 
the plurality of columnar parts is arranged in a first direction at a first pitch (fig. 11, P2), 
the plurality of the recessed parts is arranged in a second direction at a second pitch (fig. 11, P1), 
the first direction is a direction in which the columnar parts are arranged at a shortest pitch (fig. 11, pitch P2, direction from side surface 26a to 26b), 
the second direction is a direction in which the recessed parts are arranged at a shortest pitch, and 36the second pitch is shorter than the first pitch (fig. 11, pitch P1, direction from side surface 26a to 26b, second pitch P1 < first pitch P2, [0119]).
For claim 5, Nagawa teaches the diametrical size in the opening of the recessed part is smaller than a diametrical size of the columnar part ([0119)].
For claim 6 Imada teaches a shape of the recessed part is one of a circular cone and a pyramidal shape ([0017], fig. 14, 10).
For claim 7 Imada teaches a diametrical size of the recessed part decreases in a direction from the opening of the recessed part toward the bottom of the recessed part ([0017], fig. 14, 10).
For claim 8, Nagawa’s embodiment shown in fig. 19 teaches a projector comprising: a light emitting device (fig. 19, 100R, 100G or 100B, [0142]-[0143]). 
The embodiment of fig. 19 does not teach the light emitting device is the light emitting device according to Claim 1. However, the light emitting device according to claim 1 is obvious over Nagawa in view of Imada as applied in the rejection of claim 1 above. It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use light emitting device of Nagawa as modified by Imada in the rejection of claim 1 above as a simple substitution for the light emitting device of Nagawa’s fig. 19 embodiment as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative light emitting device for a projector.  See MPEP 2143 I.B.
For claim 9, Nagawa’s embodiment shown in fig. 19  teaches display comprising: a light emitting device a light emitting device (fig. 19, 100R, 100G or 100B, [0142], [0146]). 
The embodiment of fig. 19 does not teach the light emitting device is the light emitting device according to Claim 1. However, the light emitting device according to claim 1 is obvious over Nagawa in view of Imada as applied in the rejection of claim 1 above. It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use light emitting device of Nagawa as modified by Imada in the rejection of claim 1 above as a simple substitution for the light emitting device of Nagawa’s fig. 19 embodiment as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative light emitting device for a display.  See MPEP 2143 I.B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0170126 describes moth eye antireflection films. US 2019/0267775 was cited in the rejection of a corresponding EP patent application and could be applied to at least independent claim 1; however, the art applied above appears to be more closely related to the actual invention of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828